Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton.
Concurro con el resultado pero no con los fundamentos *638de la opinion de la mayoría por entender que no era nece-sario abordar la cuestión constitucional para resolver la controversia ante nos. A mi juicio, la práctica del Departa-mento de Servicios Sociales es ultra vires porque carece de autoridad en las leyes pertinentes o en los reglamentos que las implantan. Ni la Ley de Bienestar Público de Puerto Rico, según enmendada, 8 L.P.R.A. sec. 1 et seq., ni la Ley Núm. 18 de 6 de julio de 1978, según enmendada, 8 L.P.R.A. see. 68 et seq., sobre instituciones para el cuidado de niños, ni la Ley de Protección a Menores, según enmen-dada, 8 L.P.R.A. see. 401 et seq., ni sus respectivos regla-mentos (Reglamento para el Licénciamiento y Supervisión de Establecimientos para Niños Núm. 4758 de 19 de agosto de 1992; Manual de Normas y Procedimientos para los Ser-vicios del Programa de Servicios a Familias con Niños, Ser-vicios de Hogares Sustitutos, Revisión de 16 de marzo de 1984, Cap. VI) autorizan al Departamento a no subvencio-nar a aquellos menores bajo su custodia legal que coloca bajo la custodia de facto de hogares de crianza pertenecien-tes a sus familiares. Ante esta carencia de autoridad, en-tiendo que es innecesario dilucidar la constitucionalidad de una práctica que de por sí es ultra vires.